Citation Nr: 0906409	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-30 891A	)	DATE
	)   
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic joint and 
muscle pain, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for a low back 
condition, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for dizzy spells, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for headaches, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1990 to May 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran's joint and muscle pain has been attributed 
to the diagnosed disorders such as bursitis of the left elbow 
and bilateral knee strains which are unrelated to his active 
service.    

2.  The veteran's low back pain has been attributed to the 
diagnosed disorder of mechanical low back pain which is 
unrelated to his period of active service.

3.  The veteran has chronic dizzy spells which have not been 
attributed to a diagnosed illness. 

4.  The veteran has chronic headaches which have not been 
attributed to a diagnosed illness.





CONCLUSIONS OF LAW

1.  Chronic joint and muscle pains were not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2008).

2.  Chronic low back pain was not incurred in or aggravated 
by service, and may not be presumed to have been due to an 
undiagnosed illness incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2008).

3.  Chronic dizzy spells may be presumed to have been due to 
an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2008).

4.  Chronic headaches may be presumed to be due to an 
undiagnosed illness incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notify and to Assist

Initially, the Board finds that the content requirements of a 
duty to notify have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
January 2007 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letters specifically informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He has been 
afforded appropriate disability evaluation examinations.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For Chronic Joint And 
Muscle Pain, To Include Consideration As Being Due To A 
Qualifying Chronic
 Disability Under 38 C.F.R. § 3.317.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  VA is authorized to pay 
compensation to any Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of disability of 10 percent or more prior 
to December 31, 2011.  Compensation is payable under these 
provisions if by history, physical examination, and 
laboratory tests the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

The veteran contends that he has severe joints pains which 
wake him up at night.  He attributes that pain to his service 
in the Persian Gulf.  

The veteran's service treatment records are negative for any 
references to chronic joint or muscle pain.  The earliest 
post service medical treatment records containing any 
complaints of joint or muscle pains are VA records dated in 
2007.  The Board notes that such records are from 
approximately fifteen years after separation from service.  
None of those records contain any medical opinion linking 
current joint or muscle pain to service.  

The veteran was afforded a VA general medical examination in 
September 2007.  The report shows that he described having 
gradual onset of various joint pains, and currently had left 
elbow and bilateral knee pains.  Following physical 
examination, the diagnoses included left elbow bursitis, and 
bilateral knee strain.

Based on the foregoing evidence, the Board finds that the 
veteran's joint and muscle pain has been attributed to the 
diagnosed disorders such as bursitis of the left elbow and 
bilateral knee strains which are unrelated to his active 
service.  The fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995), the Court held that  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence...[and] a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
However, the veteran has presented no medical evidence 
whatsoever that supports his lay contention that his current 
hypertension is etiologically related to service.  In 
addition, the fact that there is no indication that this 
disability was diagnosed or treated for 15 years following 
his separation from service weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in deciding a 
service connection claim).  Accordingly, the Board concludes 
that chronic joint and muscle pains were not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  

II.  Entitlement To Service Connection For A Low Back 
Condition, To
 Include Consideration As Being Due To A Qualifying
 Chronic Disability Under 38 C.F.R. § 3.317.

The veteran's service medical records are negative for any 
references to back pain.  The earliest post service treatment 
records pertaining to back pain are dated  2007.  There is no 
medical opinion linking current back pain to service.  

The veteran was afforded a general medical examination by the 
VA in September 2007.  The report reflects that he stated 
that he had low back pain which began in 1991.  Following 
physical examination , the diagnosis was mechanical low back 
pain.  

Based on the foregoing evidence, the Board finds that the 
veteran's low back pain has been attributed to the diagnosed 
disorder of mechanical low back pain which is unrelated to 
his period of active service.  The absence of complaints or 
findings related to the back weigh against the veteran's 
statement that the pain began in 1991.  Accordingly, the 
Board concludes that chronic low back pain was not incurred 
in or aggravated by service, and may not be presumed to have 
been due to an undiagnosed illness incurred in service.  

III.  Entitlement To Service Connection For Dizzy Spells, To 
Include Consideration As Being Due To A Qualifying Chronic 
Disability Under 38 C.F.R. § 3.317.

The veteran's recent VA treatment records reflect that he has 
reported having dizzy spells on several occasions.  A VA 
treatment record dated February 12, 2007, notes a history of 
dizziness.  He stated that he got dizziness when driving and 
felt light headed, but never passed out.  A VA record dated 
in March 2007 also notes dizziness.  

On the VA examination conducted in September 2007, the 
veteran again reported a history of having dizziness.  He 
stated that it occurred daily and lasted 10 minutes at a 
time.  Following examination, the relevant diagnosis was 
"dizziness, unknown etiology."  

Based on the foreign evidence, the Board finds that the 
veteran has chronic dizzy spells which have not been 
attributed to a diagnosed illness.  Accordingly, the Board 
concludes that chronic dizzy spells may be presumed to have 
been due to an undiagnosed illness incurred in service.  

IV.  Entitlement To Service Connection For Headaches, To 
Include Consideration As Being Due To A Qualifying Chronic 
Disability Under 38 C.F.R. § 3.317.

The veteran's service medial records reflect that in 1990 he 
was seen for a complaint of diarrhea which was accompanied by 
a headache.  

VA treatment record dated in 2007 reflect that the veteran 
reported complaints of having headaches.  No specific 
diagnosis was given.

The report of an examination conducted by the VA in September 
2007 reflects that the veteran reported having headaches 
which occurred three to four times daily, and lasted 10 
minutes at a time.  Following examination, the diagnosis was 
daily headaches.  The examiner did not classify these 
headaches as being of any particular kind, nor were they 
attributed to any particular cause.  

Based on the foregoing evidence, the Board finds that the 
veteran has chronic headaches which have not been attributed 
to a diagnosed illness.  Accordingly, the Board concludes 
that chronic headaches may be presumed to be due to an 
undiagnosed illness incurred in service.  



ORDER

1.  Service connection for chronic joint and muscle pain, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.  

2.  Service connection for a low back condition, to include 
consideration as being due to a qualifying chronic disability 
under 38 C.F.R. § 3.317, is denied.  

3.  Service connection for dizzy spells, to include 
consideration as being due to a qualifying chronic disability 
under 38 C.F.R. § 3.317, is granted.  

4.  Service connection for headaches, to include 
consideration as being due to a qualifying chronic disability 
under 38 C.F.R. § 3.317, is granted.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


